J-S13012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

KEVIN JULY,

                            Appellant                  No. 1198 EDA 2016

                   Appeal from the PCRA Order March 21, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002733-2008


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED APRIL 17, 2017

        Appellant, Kevin July, appeals pro se from the post-conviction court’s

March 21, 2016 order denying his first petition filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.             After careful

review, we affirm.

        Appellant presents the following five issues for our review:

        1) Did the trial court err in its instruction to the jury as to the
        charge of Attempted Murder in the First Degree?

        2) Was trial counsel ineffective in failing to obtain the full
        Discovery or raising a claim in violation of Brady v. Maryland,
        373 U.S. 83 (1963)[,] against the Commonwealth?

        3) Was appellate counsel ineffective in litigating that the
        evidence presented at trial was insufficient to support the guilty
        verdict?
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13012-17


       4) Was court[-]appointed PCRA counsel ineffective by failing to
       adequately communicate with [] Appellant or by failing to amend
       the PCRA Petition to include additional claims raised by []
       Appellant?

       5) Did the [PCRA] court err by failing to conduct an evidentiary
       hearing prior to dismissing the PCRA Petition?

Appellant’s Brief at 4.

       Our standard of review regarding an order denying post-conviction

relief under the PCRA is whether the determination of the court is supported

by the evidence of record and is free of legal error.            Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). This Court grants great deference

to the findings of the PCRA court, and we will not disturb those findings

merely     because      the    record     could    support   a   contrary   holding.

Commonwealth v. Touw, 781 A.2d 1250, 1252 (Pa. Super. 2001).

       Here, we have reviewed the certified record, the briefs of the parties,

and the applicable law.        Additionally, we have reviewed the thorough and

well-crafted opinion of the Honorable Leon W. Tucker of the Court of

Common Pleas of Philadelphia County.              We conclude that Judge Tucker’s

extensive, well-reasoned opinion accurately disposes of the issues presented

by Appellant. Accordingly, we adopt his opinion as our own and affirm the

order denying Appellant’s PCRA petition on that basis.1
____________________________________________


1
   We add one comment regarding the first issue raised by Appellant.
Therein, Appellant contends that his trial counsel acted ineffectively by not
objecting to a certain jury instruction provided by the trial court. However,
in Appellant’s PCRA petition, and in his amended petition, Appellant did not
frame this issue as an ineffectiveness claim; instead, he simply contended
(Footnote Continued Next Page)


                                           -2-
J-S13012-17



      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2017




                       _______________________
(Footnote Continued)

that the trial court erred by providing the at-issue jury instruction. See
PCRA Petition, 1/17/13, at 3; Amended PCRA Petition, 9/16/15, at 2-4. The
PCRA court concluded, and we agree, that Appellant waived his claim of trial
court error by failing to raise it on direct appeal. See PCRA Court Opinion,
7/7/16, at 9-10; see also 42 Pa.C.S. § 9543(a)(3) (stating that to be
eligible for PCRA relief, the petitioner must prove his claim was not waived);
42 Pa.C.S. § 9544(b) (stating that, “[f]or purposes of this subchapter, an
issue is waived if the petitioner could have raised it but failed to do so before
trial, at trial, during unitary review, on appeal or in a prior state post[-
]conviction proceeding”). To the extent Appellant now attempts to argue,
for the first time on appeal, that his challenge to the court’s jury instruction
is really an attack on the effectiveness of his trial counsel, this argument is
also waived, as it was not raised before the PCRA court. Pa.R.A.P. 302(a)
(“Issues not raised in the lower court are waived and cannot be raised for
the first time on appeal.”).




                                            -3-
Circulated 03/21/2017 09:53 AM